After a careful examination of the record in this appeal we are not disposed to disturb that part of the decree determining the issue of divorce, but we have the conviction that the appellant should not be deprived of all interest in the property evidently accumulated in a union which lasted eight years and should not be precluded from applying for alimony in the future if she is in need and the circumstances of the appellee justify such an award.
The decree is reversed, with directions to grant the appellant one-half interest in the equity in their home and to retain jurisdiction for the entertainment of any petition for alimony which she may file in the future.
Affirmed in part and reversed in part.
ADAMS, C.J., and TERRELL and ROBERTS, JJ., concur.